Name: COMMISSION REGULATION (EEC) No 2912/93 of 21 October 1993 amending and implementing Regulation (EEC) No 2299/93 allocating the Community quantitative import quota for unwrought aluminium originating in Armenia, Azerbaijan, Belarus, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Russia, Tajikistan, Turkmenistan, Ukraine, Uzebekistan, Estonia, Latvia and Lithuania
 Type: Regulation
 Subject Matter: tariff policy;  political framework;  international trade;  iron, steel and other metal industries;  political geography
 Date Published: nan

 23 . 10. 93 Official Journal of the European Communities No L 264/21 COMMISSION REGULATION (EEC) No 2912/93 of 21 October 1993 amending and implementing Regulation (EEC) No 2299/93 allocating the Community quantitative import quota for unwrought aluminium originating in Armenia, Azerbaijan, Belarus, Georgia, Kazakhstan, Kyrgyzstan , Moldova, Russia, Tajikistan, Turkmenistan, Ukraine, Uzebekistan , Estonia, Latvia and Lithuania tion pursuant to Article 1 (2) of Regulation (EEC) No 2299/93 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Quota Administra ­ tion Committee established by Article 10 of Regulation (EEC) No 1023/70, HAS ADOPTED THIS REGULATION : Article 1 The allocation of the Community quota provided for in the Annex to Regulation (EEC) No 2299/93 is hereby amended as follows : (in tonnes) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to Council Regulation (EEC) No 1023/70 of 25 May 1970 establishing a common procedure for administering quantitative quotas ('), and in particular Articles 2 and 11 thereof, Whereas Commission Regulation (EEC) No 2227/93 (2) established a global quantitative Community quota of 60 000 tonnes for imports of unwrought aluminium falling within CN codes 7601 10 00 and 7601 20 10 origi ­ nating in Armenia, Azerbaijan, Belarus, Georgia, Kazakh ­ stan, Kyrgyzstan , Moldova, Russia, Tajikistan, Turkme ­ nistan, Ukraine, Uzbekistan , Estonia, Latvia and Lithu ­ ania, Whereas, in Regulation (EEC) No 2299/93 (3), the Commission distributed this quota among the Member States on the basis of traditional trade flows by subdivi ­ ding it into two allocations, one of 51 000 tonnes (distri ­ buted on the adoption of the abovementioned Regulation) and the other of 9 000 tonnes which is the Community reserve to be allocated at a later date, to meet demand from those who are not traditional importers ; Whereas the problems faced by the processing industry in some Member States in meeting specific demand emerged during the distribution of the first allocation ; whereas the initial allocation will have to be altered to take account of this factor ; Whereas the Community reserve should be allocated among Member States according to the method chosen for the first allocation of the Community quota in ques ­ Member State Quota United Kingdom 3 084 Greece 1 954 Article 2 The Community reserve shall be allocated among Member States according to the method set out in the Annex. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply until 30 November 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 October 1993 . For the Commission Leon BRITTAN Vice-President (') OJ No L 124, 8 . 6. 1970, p. 1 . (2) OJ No L 198 , 7. 8 . 1993, p. 21 . (3) OJ No L 208 , 19 . 8 . 1993, p. 19 . 23. 10. 93No L 264/22 Official Journal of the European Communities ANNEX Division of reserves (9 000 tones) (in tones) Member State Quota France 7 Belgium/Luxembourg 188 Netherlands 3 683 Germany 3 783 Italy 867 United Kingdom 114 Ireland 0 Denmark 0 Greece 80 Portugal 46 Spain 232